Dissenting Opinion by
Judge Barry:
I respectfully disagree with the majority decision. Resolution of this case depends on whether petitioner had fifteen years of experience in engineering in responsible charge of important and outstanding engineering work or teaching. Petitioner has pre*43sented a record replete with undenied testimony of important and outstanding engineering achievement.
Petitioner has detailed both an outstanding educational background1 and a plethora of work experiences. In March, 1946, after working as a rodman and chainman, he became Survey Crew Chief for Indian Head Coal Company. In June, 1946, petitioner advanced to Colliery Engineer of the Indian Head Colliery and Joliett Coal Company wherein he prepared plans for development of the Indian Head Colliery mining and ventilation system for which he developed a ten year development program. He also prepared plans for dewatering the old Osterman Slope from an elevation of 1280 feet above sea level to an elevation of 1,080 feet above sea level which included a specific plan for ventilation and mining. Petitioner further planned the development of a virgin level at 750 feet above sea level for this slope which entailed lowering the hoisting slope from the 1,080 feet above sea level elevation and a plan for an entirely new ventilation layout. Petitioner supervised and directed this five year project through its completion.
In February, 1952, petitioner advanced to the position of chief engineer in charge of all engineering for Pagnotti Enterprises which included all of the anthracite holdings, both deep and strip mine, in the Pennsylvania anthracite field as well as bituminous strip mine operations in Western Pennsylvania and West Virginia and open pit mining of the manganese deposits for the company in Tennessee. As chief engi*44neer, petitioner put together a strip mine plan, cost, development and forecast for the Mammoth Basin Stripping of Raven Run Colliery which was begun in 1953 and'completed in 1961 entirely under his supervision.
In 1956, petitioner examined and reviewed all mining operations of the Lehigh Valley Coal Company to determine a purchase price for Pagnotti Coal Company. This concentrated effort took approximately five months. Drawing on the study and report made by the petitioner, Pagnotti Enterprises purchased this property in 1959.
In the summer of 1959, petitioner journeyed to Pagnotti’s Bueyrus Erie Plant in Milwaukee, Wisconsin, and planned a drag line for use in anthracite coal mining on the above purchased properties.
• In February, 1960, petitioner planned a new type of blasting for development of the Mammoth Basin at Spring Mountain.
In July, 1963, he resigned from Pagnotti Enterprises to begin his own business and since then has been retained by various coal companies as a consultant in charge of mining, including deep and strip mine operations and has made plans for layouts of sewage systems, housing developments and numerous property surveys. He has recently been involved in studies of air pollution, water pollution and conservation with the Departments of Health and Mines and Mineral Industries. Petitioner, moreover, has been retained by various coal companies as an expert witness to testify regarding valuation of tax appeals involving coal land and damages.
. Petitioner has also submitted many excellent letters of reference which recommend him as a qualified engineer of long standing experience and direct responsibility in the anthracite and bituminous min*45ing areas. He is highly recommended as a professional engineer by his peers.
I believe that the nndenied testimony of petitioner’s background and achievements cannot be denied and certainly meets the definition of “responsible charge” under Section 2(i) of the Law. The definition under this section excludes routine, subprofessional work such as auxiliary survey personnel and drafting personnel. The mention of these particular duties regarding subprofessional work seems to imply the purposeful exclusion of other work of the same general character. By excluding subprofessional work, this section seems to include all other work in the practice of engineering or land surveying. Indeed, the record amply demonstrates that petitioner engaged in engineering positions significantly greater in nature than routine, subprofessional work.
I agree wholeheartedly with the majority opinion when it says this Court is ill-equipped to evaluate the qualifications of those in the engineering field, but I do not agree that our function is to accept the opinion of the Bureau in all cases.
Therefore, I cannot accept the decision of the Board and must dissent.

 Petitioner’s educational background includes entrance to the Navy College Training Program during which time he attended the University of Pennsylvania, Virginia Polytechnic Institute, the University of North Carolina and the University of Georgia. He subsequently entered Naval Training School in Norman, Oklahoma, for flight training.